Title: To Alexander Hamilton from John Jay, 26 August 1800
From: Jay, John
To: Hamilton, Alexander



Albany 26 Augt. 1800
Dr Sir

Yesterday I recd. and answd. yours of the 19 Instant. I have found a Copy of the Instructions, made by Wm. T. Franklin who was our Secy. They contain the following, verbatim—vizt. “You are to make the most candid and confidential communications upon all Subjects, to the ministers of our generous ally the King of France, to undertake nothing in the negociation for peace or Truce without their Knowledge and Concurrence, and ultimately to govern yourselves by their advice and opinion.”
I have not yet found the Letter.
Yours

John Jay
Majr. Genl. Hamilton
